Case 0:19-cv-62861-XXXX Document 1 Entered on FLSD Docket 11/18/2019 Page 1 of 12



                            THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA
                                    BROWARD DIVISION


  LUCKNER DURAND,                               )
                                                )
         Plaintiff,                             )
                                                )
  v.                                            )      CASE NO.:
                                                )
  BROWARD COUNTY BOARD OF                       )      JURY DEMAND
  COUNTY COMMISSIONERS,                         )
                                                )
  Defendant.                                    )
                                                )

                         COMPLAINT WITH DEMAND FOR JURY TRIAL

         COMES NOW Plaintiff, Luckner Durand (hereinafter “Plaintiff”), by and through his

  undersigned counsel, and hereby files this lawsuit against Defendant, Broward County Board of

  County Commissioners (hereinafter “Defendant”) and states as follows:

                                    JURISDICTION AND VENUE

         1.         This is an action by Plaintiff, Luckner Durand, for compensatory and punitive

  damages, declaratory, and injunctive relief under the Americans with Disabilities Act of 1990, as

  amended, (“ADA”), 42 U.S.C. § 12111 et seq., as amended, the Florida Civil Rights Act of 1992

  (“FCRA”), Fla. Stat. § 760.01 et seq., the Florida Workers’ Compensation Act (“FWCA”), Fla.

  Stat. § 440.01 et seq., to redress injury caused by Defendant’s retaliation against his protected

  conduct, discriminatory treatment and retaliation against Plaintiff based on the basis of his

  disability, failure to accommodate or adequately accommodate Plaintiff, and/or his previous on-

  the-job injury.

         2.         Jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331, 28 U.S.C. §

  1367, 29 U.S.C. § 26o1 et seq., 42 U.S.C. § 2000(e) et seq., and 29 U.S.C. § 621 et seq. This Court



                                        SALAS LAW FIRM, P.A.
Case 0:19-cv-62861-XXXX Document 1 Entered on FLSD Docket 11/18/2019 Page 2 of 12



  has supplemental jurisdiction of the Florida Civil Rights Act Claims and the other state law claims

  pursuant to 28 U.S.C. § 1367. Declaratory, injunctive, legal and equitable relief is sought pursuant

  to the laws set forth above to include attorneys’ fees, costs, and damages, including to the extent

  permissible under the FWCA.

         3.      Defendant employs fifty (50) or more employees within a seventy-five (75) mile

  radius for each working day during each of the twenty (20) or more calendar work weeks in the

  relevant calendar years.

         4.      Plaintiff had been employed by Defendant for at least twelve (12) months, and he

  had worked at least 1,250 hours during those twelve (12) months.

         5.      Venue is proper in Broward County (28 U.S.C. § 89(c)), because Defendant does

  business in Broward County, and some or all of the acts alleged herein took place in Broward

  County.

         6. Defendant, is incorporated in and has its principal place of business in the State of

  Florida, namely, at 115 S. Andrews Avenue, Suite 421, Fort Lauderdale, Florida 33301.

         7. Plaintiff is a resident of Broward County and resides in Sunrise, Florida.

         8. All conditions precedent for the filing of this action before this Court have been

  previously met, including the exhaustion of all pertinent administrative procedures and remedies.

         9. On or about May 21, 2014, Plaintiff filed a Charge of Discrimination with the Equal

  Employment Opportunity Commission (“EEOC”), Charge No. 510-2014-03385. A true and

  correct copy of Plaintiff’s amended charge is attached hereto as Exhibit “A”.

         10.     On April 1, 2019, the EEOC concluded “that the evidence obtained in the

  investigation establishes reasonable cause to believe that Defendant discriminated against Plaintiff




                                               2
                                       SALAS LAW FIRM, P.A.
Case 0:19-cv-62861-XXXX Document 1 Entered on FLSD Docket 11/18/2019 Page 3 of 12



  based on his disability in violation of the ADAAA as alleged.” A true and correct copy is attached

  hereto as Exhibit “B”.

           10. On or about August 20, 2019, the EEOC issued a Notice of Right to Sue letter to

  Plaintiff and suit has been commenced within ninety (90) days of receipt of the letter, a true and

  correct copy of which is included in Exhibit “C”.

                              GENERAL FACTUAL ALLEGATIONS

           11.   Plaintiff, is a forty-eight-year-old male and was hired by Defendant on or about

  December 27, 2010 as a full-time employee in the position of Mosquito Control Inspector (MCI).

           12.   Plaintiff’s supervisor in his MCI position was Joe Marhefka, Mosquito Control

  Manager, a male with no disability, work restrictions, or previously filed workers’ compensation

  claim.

           13.   Another of Plaintiff’s supervisors, both as MCI and in the office after his on-the-

  job injury (discussed below), Anh Ton, Director of the Highway and Bridge Maintenance Division,

  a male with no disability, work restrictions, or previously filed workers’ compensation claim. Ton

  is Marhefka’s immediate supervisor.

           14.   Defendant’s Human Resources Officer was Bill Dahlgren, a male with no

  disability, work restrictions, or previously filed workers’ compensation claim.

           15.   Throughout his employment, Plaintiff received positive performance reviews from

  his supervisors.

           16.   In December 2012, Plaintiff was in an automobile accident while driving one of

  Defendant’s vehicles while out performing his MCI role in furtherance of his duties in the position.

           17.   While on the Florida turnpike, another vehicle spun around and collided with

  Plaintiff, causing him injuries to his left shoulder, lower back, left foot and to his knees.



                                                3
                                        SALAS LAW FIRM, P.A.
Case 0:19-cv-62861-XXXX Document 1 Entered on FLSD Docket 11/18/2019 Page 4 of 12



            18.   Plaintiff submitted to emergency treatment at the Memorial Regional Hospital.

            19.   Plaintiff’s physician, Dr. Kenneth Jarolem, MD, required Plaintiff to be under

  certain work restrictions, later made permanent work restrictions, including no repetitive lifting

  and bending and no sitting for long periods of time.

            20.   Plaintiff promptly informed his supervisor, Joe Marhefka, about his on-the-job

  injury.

            21.   Upon his return to work in December 2013, Plaintiff was required to meet with

  Marhefka and Dahlgren

            22.   After his return to work in December 2013, Plaintiff was assigned light duty in

  Defendant’s office, performing sedentary work on a computer such as filling out forms, handling

  mailings, and other typical office work, within his restrictions.

            23.   This office position required Plaintiff to work under the supervision of Ton, who

  enjoyed working with Plaintiff and was satisfied with Plaintiff’s performance.

            24.   Ellery Shampart, who also worked in the office, enjoyed working with Plaintiff and

  can attest to his positive performance.

            25.   In this office position, Plaintiff was paid $11.77/hour.

            26.   In mid-2013, Defendant began its “ADA Accommodation Request” process,

  requiring Plaintiff to provide several documents, including medical records, concerning his

  continued and permanent restrictions.

            27.   Plaintiff provided most of the requested documents on or about August 19, 2013.

            28.   On September 3, 2013, Defendant, through its Office of Intergovernmental Affairs

  and Professional Standards (OIAPS), instructed Plaintiff sign authorizations for the release of

  medical information, due by September 17, 2013.



                                                4
                                        SALAS LAW FIRM, P.A.
Case 0:19-cv-62861-XXXX Document 1 Entered on FLSD Docket 11/18/2019 Page 5 of 12



          29.    Plaintiff provided signed medical authorizations by September 17, 2013.

          30.    Plaintiff continued working in the office for Ton during the entirety of 2013 and

  through his termination on April 1, 2014.

          31.    On January 3, 2014, the OIAPS stated in a “ADA Determination” memorandum

  that Defendant would provide Plaintiff with a 45-day period in which to seek reassignment to

  another position with Defendant.

          32.    Also in January 2014, Ton told Plaintiff that “we’re going to keep you” and assisted

  Plaintiff, at least initially, in applying for positions within Defendant that were “vacant.”

          33.    In January through March 2014, Plaintiff applied for several vacant positions,

  including for a Bridgetender position (i.e. a drawbridge operator working in downtown Fort

  Lauderdale), a position within his restrictions.

          34.    Plaintiff was able to perform the essential functions of this position (and other

  vacant positions he applied for, including Bridgetender and other positions) but his applications

  were denied, with no explanation and/or an inaccurate and discriminatory response, including a

  failure to engage in the interactive process concerning an accommodation position(s).

          35.    For instance, Dahlgren made the comment that he had concerns about Plaintiff’s

  ability to work because of the medications Plaintiff took for his injuries.

          36.    Plaintiff volunteered and requested to work in the Bridgetender position on any

  shift, including to alleviate Defendant’s concerns about his medications for his injuries (concerns

  which were incorrect), so that he could avoid taking or being affected by the medication while at

  work.




                                                5
                                        SALAS LAW FIRM, P.A.
Case 0:19-cv-62861-XXXX Document 1 Entered on FLSD Docket 11/18/2019 Page 6 of 12



          37.       On February 18, 2014, Defendant informed Plaintiff that his 45-day window to

  secure a new position (moving from the office position) had ended, but that it granted Plaintiff an

  extension to find a new position by March 18, 2014.

          38.       Defendant told Plaintiff, “Should you be unable to secure other County

  employment at the end of this thirty (30) day period (March 19, 2014), the Division will be in the

  position to make a final decision regarding your continued employment status with the County.”

          39.       In or around January to March 2014, Plaintiff complained verbally to Marhefka and

  Ton that he thought he was being treated differently because of his injuries and Defendant’s failure

  to transfer him or hire him into another position was related to his on-the-job injury or

  accommodation.

          40.       On information and belief, no investigation was started into Plaintiff’s internal

  complaints.

          41.       On or about April 1, 2014, Defendant, via Dalghren, sat Plaintiff down, with

  Marhefka and Ton and notified him he was terminated because Plaintiff had not found alternate

  employment with Defendant.

          42.       On   information   and   belief,   Defendant   provided   permanent    light-duty

  accommodations or similar accommodations by transferring/hiring persons recovering from

  disabilities and on-the-job injuries and retaining them, treating other employees more favorably

  than Plaintiff.

          43.       On information and belief, Defendant engaged other employees in an interactive

  process concerning returning to work after medical leave, including finding the employee a

  permanent position within their restrictions, but not with Plaintiff.




                                                6
                                        SALAS LAW FIRM, P.A.
Case 0:19-cv-62861-XXXX Document 1 Entered on FLSD Docket 11/18/2019 Page 7 of 12



               Count I – ADA & FCRA Disparate Treatment & Failure to Accommodate 1

             44.       Plaintiff realleges and incorporates as if fully set forth herein all of the preceding

  paragraphs of this complaint.

             45.       Plaintiff has completed all necessary pre-requisites to bringing its claims under the

  American With Disabilities Act of 1990, 42 U.S.C. § 12112(a), and the Florida Civil Rights Act,

  Fla. Stat. § 760.10(1)(a). Plaintiff further alleges that he suffered from a hostile work environment

  and/or that Defendant engaged in a pattern and practice of disparate treatment based on disability

  and/or that the violations of his rights were continuing in nature by Defendant.

             46.       Plaintiff was a qualified individual with a disability or disabilities.

             47.       Plaintiff was substantially limited in one or more of the major life activities due to

  his on-the-job injury / auto accident, and complications from his condition, including being unable

  to care for himself, unable to perform manual tasks as well as walking, standing, sitting, reaching,

  lifting, bending, concentrating, working, and loss of bodily functions.

             48.       Defendant was aware of Plaintiff’s disability and/or substantial limitation in a major

  life activity and/or record of such impairment, and/or Defendant regarded Plaintiff as being

  disabled.

              49.      By and through its agents, supervisors, and employees, Defendant engaged in

  otherwise permitted a pattern and practice of unlawful disability discrimination against Plaintiff

  with respect to his compensation, terms, conditions or privileges of employment.

             50.       On information and belief, Defendant subjected Plaintiff to disparate treatment

  based on his disability, treating him differently after he filed a workers’ compensation claim,

  discriminating against him, including by terminating him and not terminating other employees



  1
      Plaintiff’s claims herein are pled in the alternative to the extent necessary.

                                                          7
                                                  SALAS LAW FIRM, P.A.
Case 0:19-cv-62861-XXXX Document 1 Entered on FLSD Docket 11/18/2019 Page 8 of 12



  who took and sought medical leave and/or had serious medical conditions and/or disabilities, or

  sought accommodations, failing to provide Plaintiff with an adequate interactive process, refusing

  to continue to engage Plaintiff in an interactive process despite Plaintiff’s request to be

  accommodated by being transferred to or hired to another position within his restrictions.

         51.     Plaintiff requested that Defendant respond to his request and/or engage him in an

  interactive process concerning a potential accommodation or accommodations, including

  alternative arrangements concerning transfer to a different position such as Bridgetender, and

  unpaid leave as part of an accommodation in addition to FMLA leave.

         52.     On information and belief, Defendant, through its agents, supervisors, and

  employees, including Dalghren, Marhefka and Ton, failed to engage Plaintiff in any interactive

  process or adequate interactive process, callously and retaliatory demanded Plaintiff find a position

  within 45-days and then plus another 30-days (without warning and with unclear direction, e.g.

  “final decision regarding your continued employment status with the County,”) and intentionally

  discriminated against Plaintiff, failed to accommodate or adequately accommodate Plaintiff and

  damaged him.

         53.     As a result of the aforementioned conduct, Defendant violated the ADA and FCRA.

         54.     As a direct and proximate result of Defendant’s conduct, Plaintiff suffered adverse

  job action which was motivated by his disability and resulting in him suffering further injury and/or

  delays in his treatment and recovery.

         55.     Defendant has failed to comply with its statutory duty to take all reasonable

  necessary steps to eliminate discrimination from the workplace and to prevent it from occurring.

         56.     As a direct and proximate result of Defendant’s willful, knowing, and intentional

  discrimination, Plaintiff has suffered damages. At a minimum, Plaintiff is thereby entitled to back



                                               8
                                       SALAS LAW FIRM, P.A.
Case 0:19-cv-62861-XXXX Document 1 Entered on FLSD Docket 11/18/2019 Page 9 of 12



  wages, liquidated damages, and attorneys’ fees and costs.

                               Count II – ADA & FCRA Retaliation

         57.     Plaintiff realleges and incorporates as if fully set forth herein all of the preceding

  paragraphs of this complaint.

         58.     Plaintiff engaged in a protected activity or activities, attempting to engage in an

  interactive process and/or taking protected medical leave and/or the seeking of an accommodation

  or accommodations, including concerning finding, applying for and not receiving a transfer or

  permanent position within his restrictions, such as Bridgetender.

         59.     Plaintiff engaged in a protected activity or activities, complaining to Ton and

  Marhefka in early 2014 that he felt he was being treated differently because of his injuries and

  Defendant’s failure to transfer him or hire him into another position was related to his on-the-job

  injury or accommodation.

         60.     Defendant, through its insurers, agents, supervisors, and employees retaliated

  against Plaintiff by failing to provide a continued accommodation in the office, giving him an

  unreasonable amount of time to find, apply, and obtain a vacant position, without assistance from

  Defendant, ignoring his complaints, and later terminated his employment based on a false or

  pretextual reason.

         61.     On information and belief, there is a casual link between Plaintiff’s protected

  activity(ies), including attempting to engage in an interactive process and opposing practices made

  unlawful under the ADEA and FCRA, and his discriminatory and retaliatory termination.

         62.     As a result of the aforementioned conduct, Defendant retaliated against and

  damaged Plaintiff in violation of the ADA and/or FCRA.




                                               9
                                       SALAS LAW FIRM, P.A.
Case 0:19-cv-62861-XXXX Document 1 Entered on FLSD Docket 11/18/2019 Page 10 of 12



          63.     As a direct and proximate result of Defendant’s conduct, Plaintiff suffered adverse

   job action in retaliation for being disabled or incurring medical bills and/or his medical leave or

   medical bills were a motivating factor in Defendant’s adverse actions.

          64.     Defendant has failed to comply with its statutory duty to take all reasonable

   necessary steps to eliminate retaliation from the workplace and to prevent it from occurring.

          65.     As a direct and proximate result of Defendant’s willful discrimination and/or

   retaliation, Plaintiff has suffered damages. At a minimum, Plaintiff is thereby entitled to

   compensatory and punitive damages, interest, and attorneys’ fees and costs.

                          Count III – Workers’ Compensation - Retaliation

          67.     Plaintiff realleges and incorporates as if fully set forth herein all of the preceding

   paragraphs of this complaint.

          68. This is an action against Defendant for workers’ compensation retaliatory discharge

   under Fla. Stat. §§ 440.205; 440.015.

          69. Plaintiff engaged in a protected activity, filing a workers’ compensation claim, was

   terminated, and the termination was related to the workers’ compensation claim, including because

   of Defendant’s delays in handling the interactive process, his treatment by Defendant in the terms

   and conditions of his employment, including failing to provide an accommodation position or

   assist with finding one and shifting the blame to the injured Plaintiff to find one.

          70.     Defendant, through its insurers, agents, supervisors, and employees, knew or were

   on notice of Plaintiff’s condition.

          71.   Defendant, through its insurers, agents, supervisors, and employees, terminated

   Plaintiff’s employment on April 1, 2014 in violation of Fla. Stat. § 440.205, retaliating against him

   for filing a workers’ compensation claim and the statute of limitations should be tolled, in equity,



                                                 10
                                         SALAS LAW FIRM, P.A.
Case 0:19-cv-62861-XXXX Document 1 Entered on FLSD Docket 11/18/2019 Page 11 of 12



   including because the ADA/FCRA claims are not independent from the FWCA retaliatory

   discharge claim.

           72.     Tolling the statute of limitations would further the purposes of avoiding duplicative

   litigation and promoting judicial efficiency, as well as to further one of the central purposes of the

   ADA by allowing the EEOC the opportunity to investigate allegations of employment

   discrimination (here with a cause finding) in order to facilitate dispute resolution before litigation

   commences.

           73.     Defendant, through its insurers, agents, supervisors, and employees further

   retaliated against Plaintiff by treating him differently than other employees in the terms and

   conditions of their employment, namely those who did not file a workers’ compensation claim and

   were allowed to transfer or be hired into different positions after disclosing work restrictions or

   other medical conditions that could affect their ability to work.

           74.     Plaintiff is seeking myriad damages, including lost wages, lost earning capacity,

   medical benefits, compensatory and punitive damages, including from emotional distress and

   mental anguish, as well as attorneys’ fees and costs.

           WHEREFORE, Plaintiff respectfully requests that this Court:

           (a) Grant a permanent injunction enjoining Defendant its officers, successors, assigns and

   all persons in active concert or participation with it, from engaging in retaliatory practices in

   violation of the law;

           (b) Award Plaintiff judgment against Defendant for compensatory damages as determined

   by the trier of fact;

           (c) Award Plaintiff all restitution and other damages, including interest, for the benefits he

   would have received absent the retaliatory treatment;



                                                 11
                                         SALAS LAW FIRM, P.A.
Case 0:19-cv-62861-XXXX Document 1 Entered on FLSD Docket 11/18/2019 Page 12 of 12



          (d) Enter judgment for punitive damages against Defendant; and

          (e) Award all reasonable attorneys’ fees and costs incurred in connection with this action;

   and any other further relief as justice may require.

                                    DEMAND FOR JURY TRIAL

          Plaintiff hereby demands a trial by jury on all issues so triable.

          Respectfully submitted this the 18th day of November, 2019.

                                                 Respectfully submitted,

                                                 //s//Michael G. Green II, Esq.
                                                 SALAS LAW FIRM, P.A.
                                                 8551 West Sunrise Boulevard
                                                 Suite 300
                                                 Plantation, FL 33322
                                                 Office: (954) 315-1155
                                                 Fax: (954) 452 -3311
                                                 Email: michael@jpsalaslaw.com
                                                 Fla. Bar. No. 60859

                                                 //s//John P. Salas, Esq.
                                                 SALAS LAW FIRM, P.A.
                                                 8551 West Sunrise Boulevard
                                                 Suite 300
                                                 Plantation, FL 33322
                                                 Office: (954) 315-1155
                                                 Fax: (954) 452 -3311
                                                 Email: jp@jpsalaslaw.com
                                                 Fla. Bar. No. 87593




                                                12
                                        SALAS LAW FIRM, P.A.
